Exhibit 10.2

 

FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
_______________, 2020, by and among (i) Ufin TeK Limited, a British Virgin
Islands company (“Pubco”), (ii) Sherman Xiaoma Lu, in the capacity under the
Business Combination Agreement (as defined below) as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance therewith, the “Purchaser Representative”), and (iii) the undersigned
(“Holder”). Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Business Combination Agreement.

 

WHEREAS, on September 18, 2020, East Stone Acquisition Corporation, a British
Virgin Islands company (“Purchaser”), the Purchaser Representative, Pubco, Ufin
Mergerco Limited, a British Virgin Islands company and a wholly-owned subsidiary
of Pubco (“Merger Sub”), Ufin Holdings Limited, a corporation organized under
the laws of Cayman Islands (the “Company”), Yingkui Liu, in the capacity
thereunder as the Seller Representative, and Ufin Investment Limited, a British
Virgin Islands with limited liability company (the “Seller”) entered into that
certain Business Combination Agreement (as amended from time to time in
accordance with the terms thereof, the “Business Combination Agreement”),
pursuant to which, subject to the terms and conditions thereof, among other
matters, (a) Merger Sub will merge with and into Purchaser, with Purchaser
continuing as the surviving entity (the “Merger”), and as a result of which, (i)
Purchaser will become a wholly-owned subsidiary of Pubco, and (ii) each issued
and outstanding security of Purchaser immediately prior to the effective time of
the Merger will no longer be outstanding and will automatically be cancelled, in
exchange for the right of the holder thereof to receive a substantially
equivalent security of Pubco and (b) Pubco will acquire all of the issued and
outstanding capital shares of the Company from the Seller in exchange for
ordinary shares of Pubco (the “Share Exchange ”), subject to the withholding of
the Escrow Shares being deposited in the Escrow Account in accordance with the
terms and conditions of the Business Combination Agreement and the Escrow
Agreement, all upon the terms and subject to the conditions set forth in the
Business Combination Agreement and in accordance with the provisions of
applicable law;

 

WHEREAS, at the Closing of the transaction contemplated by the Business
Combination Agreement (the “Closing”), the Seller shall assign the Holder, as a
Designated Share Recipient under the Business Combination Agreement, a number of
Pubco Ordinary Shares in such amounts as set forth underneath Holder’s name on
the signature page hereto; and

 

WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Holder thereunder, the parties desire
to enter into this Agreement, pursuant to which the Exchange Shares to be issued
to Holder, including the Escrow Shares and Earnout Shares allocated to the
Holder (all such securities, together with any securities paid as dividends or
distributions with respect to such securities or into which such securities are
exchanged or converted, the “Restricted Securities”) shall become subject to
limitations on disposition as set forth herein.

 



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period (the “Lock-Up Period”)
commencing from the Closing and ending on the earlier of (x) the six (6) month
anniversary of the date of the Closing, and (y) the date after the Closing on
which Pubco consummates a liquidation, merger, share exchange or other similar
transaction with an unaffiliated third party that results in all of Pubco’s
shareholders having the right to exchange their equity holdings in Pubco for
cash, securities or other property: (i) lend, offer, pledge (except as provided
herein below), hypothecate, encumber, donate, assign, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any Restricted Securities, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Restricted Securities, or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii) or (iii) above is to be settled
by delivery of Restricted Securities or other securities, in cash or otherwise
(any of the foregoing described in clauses (i), (ii) or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Restricted Securities owned by Holder (other than Escrow Shares until
such Escrow Shares are disbursed to Holder from the Escrow Account in accordance
with the terms and conditions of the Business Combination Agreement and the
Escrow Agreement) (I) by gift, will or intestate succession upon the death of
Holder, (II) to any Permitted Transferee (defined below), (III) pursuant to a
court order or settlement agreement related to the distribution of assets in
connection with the dissolution of marriage or civil union or (IV) to Pubco in
accordance with the requirements of the Business Combination Agreement;
provided, however, that in any of cases (I), (II) or (III) it shall be a
condition to such transfer that the transferee executes and delivers to Pubco
and the Purchaser Representative an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Agreement applicable to Holder, and there shall be no further transfer of
such Restricted Securities except in accordance with this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall mean: (A) the members of
Holder’s immediate family (for purposes of this Agreement, “immediate family”
shall mean with respect to any natural person, any of the following: such
person’s spouse, the siblings of such person and his or her spouse, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses and siblings), (B) any trust for
the direct or indirect benefit of Holder or the immediate family of Holder, (C)
if Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust, (D) if Holder is an entity, as a
distribution to limited partners, shareholders, members of, or owners of similar
equity interests in Holder upon the liquidation and dissolution of Holder or (E)
to any affiliate of Holder. Holder further agrees to execute such agreements as
may be reasonably requested by Pubco or the Purchaser Representative that are
consistent with the foregoing or that are necessary to give further effect
thereto.

 



2

 

 

(b) Holder further acknowledges and agrees that it shall not be permitted to
engage in any Prohibited Transfer with respect to any Escrow Shares until such
Escrow Shares are disbursed to Holder from the Escrow Account in accordance with
the terms and conditions of the Business Combination Agreement and the Escrow
Agreement.

 

(c) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Pubco shall refuse to recognize any such purported transferee of the
Restricted Securities as one of its equity holders for any purpose. In order to
enforce this Section 1, Pubco may impose stop-transfer instructions with respect
to the Restricted Securities of Holder (and Permitted Transferees and assigns
thereof) until the end of the Lock-Up Period.

 

(d) During the Lock-Up Period(and with respect to any Escrow Shares, if longer,
during the period when such Escrow Shares are held in the Escrow Account), each
certificate evidencing any Restricted Securities shall be stamped or otherwise
imprinted with a legend in substantially the following form, in addition to any
other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [__________], 2020, BY
AND AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE
OF THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(e) For the avoidance of any doubt, Holder shall retain all of its rights as a
shareholder of Pubco with respect to the Restricted Securities during the
Lock-Up Period, including the right to vote any Restricted Securities, but
subject to the obligations under the Business Combination Agreement and the
Escrow Agreement.

 

2. Miscellaneous.

 

(a) Termination of Business Combination Agreement. This Agreement shall be
binding upon Holder upon Holder’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. Notwithstanding
anything to the contrary contained herein, in the event that the Business
Combination Agreement is terminated in accordance with its terms prior to the
Closing, this Agreement shall automatically terminate and become null and void,
and the parties shall not have any rights or obligations hereunder.

 



3

 

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. Pubco may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder (but from and after the Closing, the consent of
the Purchaser Representative shall be required). If the Purchaser Representative
is replaced in accordance with the terms of the Business Combination Agreement,
the replacement Purchaser Representative shall automatically become a party to
this Agreement as if it were the original Purchaser Representative hereunder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 



4

 



 

If to the Purchaser Representative, to:

Sherman Xiaoma Lu

 

25 Mall Road, Suite 330

Burlington, MA 01803

Attn: Sherman Xiaoma Lu, Chief Executive Officer

Telephone No.: 781 202 9128

Email: sherman@estonecapital.com

Sherman Xiaoma Lu

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

 

Attn: Barry I. Grossman, Esq.

Matthew A. Gray, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: bigrossman@egsllp.com

mgray@egsllp.com

 

If to Pubco at or prior to the Closing:

UFIN Holdings Limited
#417, Lippo Centre Tower 2,

89 Queensway

Admiralty, Hong Kong
Attention: Doris Wu
Telephone No.:  +852 3107 0683

Email: xujunhui@sinowel.com

 

If to Pubco after the Closing:

UFIN Holdings Limited
#417, Lippo Centre Tower 2,

89 Queensway

Admiralty, Hong Kong
Attention: Doris Wu
Telephone No.:  +852 3107 0683

Email: xujunhui@sinowel.com

 



with a copy (which will not constitute notice) to:

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

2 Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

with a copy (which will not constitute notice) to:

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

and the Purchaser Representative (and its copy for notice hereunder)

If to Holder, to:

the address set forth below Holder’s name on the signature page to this
Agreement

 

with a copy (which will not constitute notice) to:

 

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

2 Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Pubco, the Purchaser Representative and Holder. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



5

 

 

(j) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Pubco will have
no adequate remedy at law, and agrees that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Holder
in accordance with their specific terms or were otherwise breached. Accordingly,
each of Pubco and the Purchaser Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Business Combination Agreement or any
Ancillary Document. Notwithstanding the foregoing, nothing in this Agreement
shall limit any of the rights or remedies of Pubco and the Purchaser
Representative or any of the obligations of Holder under any other agreement
between Holder and Pubco or the Purchaser Representative or any certificate or
instrument executed by Holder in favor of Pubco or the Purchaser Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of Pubco or the Purchaser Representative or any of the
obligations of Holder under this Agreement.

 

(l) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

{Remainder of Page Intentionally Left Blank; Signature Pages Follow}

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Pubco:         UFIN TEK LIMITED         By:   Name:  Yingkui Liu   Title:
Director          The Purchaser         Representative:                 Xiaoma
Lu, solely in   the capacity under the Business   Combination Agreement as the  
Purchaser Representative

  

{Additional Signature on the Following Page}

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

Holder:         Name of Holder:         By:     Name:         Number and
Ordinary Shares of Pubco Owned:         Pubco Ordinary Shares:            
Address for Notice:         Address:                     Facsimile No:          
  Telephone No:             Email:      

 

 

8

 

